Citation Nr: 0728871	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease on a direct basis.

2.  Entitlement to service connection for gastroesophageal 
reflux disease as being secondary to post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Providence, Rhode Island, Department of 
Veterans Affairs (VA) Regional Office (RO). 

The issue of entitlement to service connection for 
gastroesophageal reflux disease, as being secondary to post-
traumatic stress disorder, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The veteran was treated during service for nausea and 
vomiting in 1969 and 1970.  Continuing gastrointestinal 
symptoms were not shown during service, immediately 
thereafter, or for many years after service.  

2.  There is a lack of competent evidence of a nexus between 
the current diagnosis of gastroesophageal reflux disease and 
service.  


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a February 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter, however, did not inform the veteran of how 
disability evaluations and effective dates are assigned and 
the type evidence which impacts those determinations.  The 
Board finds that the veteran has not been prejudiced by such.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Specifically, 
because the claim for service connection is being denied, the 
issue of the assignment of an effective date and an 
evaluation for this benefit is moot.  Thus, for all intents 
and purposes, all notice requirements were met, and to the 
extent that they were not, the veteran has not been 
prejudiced.

The record reflects that VA has made reasonable efforts to 
obtain relevant records.  For example, it has obtained the VA 
treatment records and private medical records identified by 
the veteran.  VA has also provided the veteran with an 
examination in connection with his claim.  The Board notes 
that VA had obtained a medical opinion from a VA physician 
regarding whether the current gastroesophageal reflux disease 
had its onset in service.  In a May 2003 VA examination 
report, the VA physician inaccurately stated that the veteran 
had no symptoms in service.  The RO properly determined that 
such VA examination was inadequate and obtained a new medical 
opinion.  

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II.  Service Connection

The veteran asserts that symptoms of vomiting and nausea that 
he had service in service were symptoms of, and the beginning 
of, the currently diagnosed gastroesophageal reflux disease.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed all the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the grant of service connection for a chronic 
gastrointestinal disorder.  The service medical records show 
that the veteran was treated for vomiting and nausea in 1969 
and 1970.  In February 1969, he was given Compazine.  In 
April 1969, it was noted that that the veteran had not had 
nausea or vomiting since being on medication.  In August 
1970, the veteran reported having vomiting and diarrhea since 
the prior night.  He was diagnosed with gastroenteritis.  The 
December 1970 separation examination shows that clinical 
evaluation of the abdomen and viscera was normal.  The 
veteran reported that his physical "condition" was "good."  
The service medical records fail to show evidence of a 
chronic disability in service.  

Following service, the first objective evidence of 
gastrointestinal symptoms was in June 1977.  The veteran 
reported vomiting after eating for the past three weeks.  He 
was diagnosed with acid-peptic disease.  The next showing of 
gastrointestinal symptoms is in 1993, when the veteran was 
diagnosed with gastritis.  Thus, there is a lack of objective 
evidence of continuity of symptomatology.  The veteran has 
not necessarily argued that he has had continuity of 
symptomatology since being discharged from service.  His 
allegation is that he had symptoms in service of a 
gastrointestinal disorder and that as time has gone on, they 
have only worsened.  

The Board is aware that the veteran is a combat veteran and 
entitled to the provisions of 38 U.S.C.A. § 1154(b) for 
events in combat.  That section does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service connected.  Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996).  Rather, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  Id.  Section 1154(b) 
addresses the combat veteran's ability to allege that an 
event occurred in service while engaging in combat.  See 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That 
section, however, does not address the questions of current 
disability or nexus to service, the substantiation of which 
competent medical evidence is generally required.  Id. citing 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  It is already 
accepted that the veteran had symptoms of vomiting and nausea 
in service.  

A VA examiner was asked to review the evidence of record and 
provide an opinion as to whether the symptoms shown in 
service are related to the post service diagnosis of 
gastroesophageal reflux disease.  In a November 2004 report, 
the examiner stated that the symptoms for which the veteran 
was treated in service are most consistent with infectious 
gastritis, which in lay terms is food poisoning.  He also 
noted that the symptomatology of gastroesophageal reflux 
disease is not presented as nausea and vomiting, but rather 
reflux regurgitation and heartburn.  The veteran has not 
claimed he had either or both of those symptoms in service 
(and the service medical records do not reflect such 
symptoms).  The examiner stated that analyzing the natural 
course of gastroesophageal reflux disease, it was extremely 
unlikely that the veteran's treatment for nausea and vomiting 
was in any way related to the current gastroesophageal reflux 
disease.  

The Board has accorded high probative value to this medical 
opinion, as the examiner reviewed the record and provided a 
rationale for his medical opinion based upon the facts in 
this case and medical principles.  There is no competent 
evidence to refute this medical determination, and therefore 
no competent evidence of a nexus between the diagnosis of 
gastroesophageal reflux disease and the veteran's service.  
While the veteran has asserted such a nexus, he is not 
competent to provide a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for gastroesophageal reflux disease on 
a direct basis, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55 


ORDER

Service connection for gastroesophageal reflux disease on a 
direct basis is denied.


REMAND

In a May 2005 rating decision, the RO denied service 
connection for gastroesophageal reflux disease, as being 
secondary to post-traumatic stress disorder.  

In a statement received by the veteran in September 2005, he 
argued that his reflux is associated with the service-
connected post-traumatic stress disorder.  He also argued 
that a VA examiner failed to address whether his chronic 
gastrointestinal disability might be related to post-
traumatic stress disorder, which disorder he has had for more 
than 20 years.  He submitted articles that he downloaded from 
the Internet that address gastrointestinal symptoms and their 
association with post-traumatic stress disorder.  

Viewing the veteran's September 2005 statement liberally, the 
Board finds that he has submitted a valid notice of 
disagreement as to the May 2005 denial of service connection 
for gastroesophageal reflux disease as being secondary to 
post-traumatic stress disorder.  There has been no statement 
of the case on this issue.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

The Board notes that in order for it to have jurisdiction of 
a claim, there needs to be a rating decision, a notice of 
disagreement, a statement of the case, and a timely 
substantive appeal addressing the issue.  38 C.F.R. § 20.200 
(2006).  Therefore, it cannot take jurisdiction of these 
claims until the veteran perfects his appeal.

Accordingly, the case is REMANDED for the following action:

Furnish the veteran and his 
representative with a statement of the 
case as to the claim of entitlement to 
service connection for gastroesophageal 
reflux disease, as being secondary to 
post-traumatic stress disorder and 
consider the additional evidence 
submitted by the veteran in September 
2005.  The statement of the case should 
include all relevant law and regulations 
pertaining to the claim.  To complete the 
appeal, a substantive appeal must be 
timely filed.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


